Citation Nr: 1713054	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  14-42 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) since February 24, 2010.

2.  Entitlement to a rating in excess of 60 percent for chronic kidney disease to include hypertension. 

3.  Entitlement to service connection for ischemic heart disease.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a lung disorder and, if so, whether service connection is warranted.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from August 1951 to August 1971. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2011 and August 2014 decisions of the Baltimore, Maryland, Regional Office (RO). The Veteran was scheduled for a February 2017 hearing at the VA Central Office but the record reflects that he did not appear for the hearing and, thus, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2016).

The issues of service connection for a back disorder, muscle cramps, and skin disorder of the feet have been raised by the record in a February 2010 statement in support of a claim for PTSD and the issue of service connection for hypogonadism has been raised in a December 2014 VA Form 9. These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On a December 2014 VA Form 9, the Veteran submitted a notice of disagreement (NOD) with the denial of his claim for an increased rating for kidney disease, service connection for ischemic heart disease, and whether new and material evidence has been received to reopen a claim for service connection for a lung disorder and, if so, whether service connection is warranted. A statement of the case (SOC) addressing the Veteran's December 2014 NOD has not been issued to him. The United States Court of Appeals for Veterans' Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In his November 2016 Informal Hearing Presentation (IHP), the Veteran contended that his PTSD had worsened. Therefore, remand for an updated examination is necessary.

As entitlement to a TDIU requires an accurate assessment of the impairment associated with all of the Veteran's service-connected disabilities, the Board finds that the issues of increased ratings for PTSD and kidney disease and service connection for ischemic heart disease and lung disease and are inextricably intertwined with the issue of entitlement to a TDIU. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).




The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Issue an SOC to the Veteran and his accredited representative which addresses the issues of an increased rating for kidney disease, service connection for ischemic heart disease, and whether new and material evidence has been received to reopen a claim for service connection for a lung disorder and, if so, whether service connection is warranted. The Veteran should be given the appropriate opportunity to respond to the SOC.

2.  Schedule the Veteran for a VA PTSD examination to obtain an opinion as to the current nature of his disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

3.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




